Beasley, P.J.
(dissenting). I respectfully dissent. Defendant, Perry Doyle, was convicted by a jury of murder in the first degree and sentenced to the mandatory life imprisonment.
In his opening statement at trial, defense counsel admitted that defendant stabbed the victim to death1 and asserted the defense of insanity. Four psychiatrists testified, two for each side.2 All testified, as part of defendant’s history, that he killed Kathryn Lucas. Also, the police chief testified regarding defendant’s confession that he killed Kathryn Lucas. A tape of a statement made prior to the confession was played to the jury. Thus, the chief contested issue at trial concerned defendant’s mental capacity at the time of the killing. There was no denial of the fact that defendant killed Kathryn Lucas.
However, on appeal, the majority reverses because they say defendant’s confession should not have been admitted into evidence.
Prior to trial, a Walker3 hearing was held. The prosecution produced a psychiatrist who testified that defendant was mentally competent on the day he made the statement. At the Walker hearing, defendant testified that he remembered Miranda4 *737warnings being given to him, although he did not particularly understand them. He also testified he "wanted to get it all out”, seeming to be referring to the killing of Kathryn Lucas. Contrary to the majority, I do not see any impropriety in the detaining and questioning of defendant by the police chief and assistant prosecutor, when viewed in the full context indicated by the record of the proceedings in the trial court.
On the morning of Wednesday, September 14, 1977, the stabbed, hacked-up body of Kathryn Lucas was found in her home. The police chief knew that in 1975 defendant had robbed Kathryn Lucas with a shotgun, tied her up, and left her in the bathroom of her home, but defendant apparently avoided trial when found mentally incompetent to stand trial. In addition, shortly before September 14, defendant had twice come to the police station seeking out the chief to talk to him. On Saturday, the chief was conducting a police staff meeting when defendant tried to enter a back door and talk to the chief. Defendant was advised the chief was busy and could not talk to him. On Monday, he returned, and the police chief did talk to him.
Under these circumstances, I would find it neither surprising nor improper for the police and prosecutor to talk to defendant about the murder of Kathryn Lucas. Neither would I be critical of the chief for inquiring of defendant at length regarding what defendant wanted to talk to the chief about before telling defendant that the body of Kathryn Lucas had been discovered. The record indicates a defendant who was eager to tell somebody what he had done.5_
*738Like the majority, I would believe that it was obvious defendant suffered some mental problems. Unlike the majority, I would not preclude the police from attempting to question an obvious suspect because there might be doubt as to mental competency for trial. The question of whether such statements are admissible in evidence comes much later in a courtroom.
I agree with the majority that the courts "stand guard” to prevent advantage being taken of those who are of low mental capacity, but I do not agree that "improper police tactics” were employed here.
At the lengthy Walker hearing, the trial judge saw and heard the witnesses. Under these circumstances, we give considerable weight to the trial judge’s findings and hestitate to substitute our judgment for his. GCR 1963, 517.1.
At the Walker hearing, the only expert testimony regarding defendant’s mental condition was given by an experienced, highly qualified psychiatrist. He said defendant was not mentally ill. The trial judge was entitled to believe him. After hearing the proofs, the trial judge took the matter under advisement and then filed a carefully prepared opinion, making findings of fact and applying the law. He found that defendant received Miranda warnings and waived his Miranda rights. I would hold that the trial judge’s findings of fact were supported by the evidence and would not hold his conclusions of law clearly erroneous.
The majority emphasize the duration of the interrogation, which apparently started at 12:30. Around 3, defendant told the police chief, "I killed her”. Under some circumstances, this might be an unreasonable length of time, but not in this case where there has never been any serious question that defendant killed Kathryn Lucas. I would not *739find error in the trial court’s findings after the Walker hearing.
Since this is a dissent, no purpose will be served by a lengthy review of the other issues raised by defendant.
The only issues of substance in this case went to defendant’s mental health and the obvious concern of the jury that they not unwittingly render a verdict that would place the defendant back in the community.6
I would vote to affirm.

 In his opening statement, defense counsel said, "[T]he defense contends most vigorously what the prosecutor claims occurred, in some respects didn’t”.


 A fifth psychiatrist testified, but his testimony related only to defendant’s mental health history. He did not examine defendant after the Kathryn Lucas killing.


 People v Walker (On Rehearing), 374 Mich 331; 132 NW2d 87 (1965).


 Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).


 At the Walker hearing, defendant testified that "I wanted to get it all out”.


 The following response of a juror on voir dire is typical of the juror’s attitudes, as shown by the voir dire transcript:
"I would want to listen to what was going to happen. I would not want to give a verdict of not guilty by reason of insanity if he were allowed to be free. I would not want him out to do the same thing again after we found out what was to happen if he was to undergo treatment or rehabilitation, then I would not have any problems reaching not guilty.”